OPINION
In this case, Warren C. Stanley, appearing pro se, complains that the trial court erred in overruling his motion for modification of sentence.
On April 19, 1988, Stanley was indicted on six counts of rape involving children under age thirteen and one count of having a weapon under disability. All rape counts included specifications of a prior attempted rape conviction. One rape count and the weapon under disability count had a firearm specification. The weapon under disability count also contained a specification of a prior attempted rape conviction. On June 29, 1988, Stanley pleaded no contest to two of the rape counts and was found guilty. The remaining five counts and all specifications were dismissed. For reasons not clear from the record, Stanley was not sentenced until August 20, 1998, at which time the trial court imposed two concurrent 10-25 year sentences.
On September 11, 2000, Stanley moved to be resentenced under the presumably more lenient terms of the amended sentencing provisions of Am.Sub.S.B. No. 2. The trial court overruled the motion November 14, 2000, after which Stanley timely appealed.
We affirm the judgment of the trial court upon the authority of State v. Rush (1998), 83 Ohio St. 3d 53, syllabus para. 2. Stanley's offenses were clearly committed prior to July 1, 1996, the effective date of the amendments, and it is clear from Rush that the amended sentencing provisions apply only to crimes committed on or after July 1, 1996.
The judgment will be affirmed.
  __________________ WOLFF, P. J.
FAIN, J. and YOUNG, J., concur.